DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The art of record does not teach or suggest a negative electrode comprising a hydrogen storage alloy and a quantity of fluororesin, wherein the fluororesin content is higher in the inner layer portion of the electrode than in the outer layer portion, in combination with the other elements of claim 1. 
Yuasa et al (US 5034289) teaches an electrode having a hydrophilic interior and a hydrophobic exterior.  
JP 2001-291509 and JP 2004-327387 teach electrodes having fluororesin on the surfaces thereof. 
JP 61-118963 teaches an electrode having water repellent surfaces on the lateral edges of the electrode. 
Kohler et al (US 5639569) discusses polarity reversal, which is a problem the instant application is concerned with, and an auxiliary electrode containing PTFE. 
Shimizu et al (US 6156453) generally teaches fluororesin in a hydride electrode (Example 1). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
March 10, 2021